Citation Nr: 0020223	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-03 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Kathy Jackson, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from August 1955 to November 
1957.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  In June 1963, the RO denied service connection for a left 
foot disability.

2.  The Board in March 1992 determined that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for a left foot disability.  

3.  The additional documentation received since the Board's 
March 1992 decision, when viewed in context with all the 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's March 1992 decision denying a claim to reopen 
a claim for service connection for a left foot disability is 
final.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1100 
(1999).

2.  The additional evidence, received since the Board's March 
1992 denial of entitlement to service connection for a left 
foot disability, constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for that disability.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that the evidence recently presented in 
support of reopening his claim of service connection for a 
left foot disability is not only new and material but is also 
sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.  
The appellant maintains that he developed a chronic left foot 
disability as a result of military service.  He points out 
that during military service he injured his left foot and 
received treatment.  Since that time, he reports that he has 
suffered continuing left foot problems.  

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  An allowance of service connection 
requires that the facts establish that a particular disease 
or injury, resulting in disability, was incurred in service.  
38 C.F.R. § 3.303(a) (1999).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), cited Edenfield v. Brown, 
8 Vet. App. 38 (1995), and noted that 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) required that to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO) there must be "new and material presented or secured" 
since the time that the claim was finally disallowed on any 
basis.  Evans, 9 Vet. App. at 283.  

A decision of the Board is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the case.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  
Thus, the first question before the Board is whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The RO, in June 1963, denied service connection for a chronic 
left foot disability. The evidence at that time included the 
service medical records.  In September 1955, the veteran 
complained of pain and swelling on the dorsal surface of the 
left foot.  At that time, there were no positive orthopedic 
or radiological findings.  A sick call treatment record shows 
that he complained of a painful left foot in January 1956.  
In August 1956, he complained of left leg pain after being 
thrown from a motorcycle.  Later that month, he received 
treatment for plantar warts of the left foot.  The report of 
the October 1957 separation examination shows that clinical 
examination of the feet was normal.

The RO determined that inservice left foot symptomatology did 
not represent a chronic left foot disability.  The veteran 
attempted to reopen his claim in 1977 and again in 1990, 
however, each time the RO notified him that he would have to 
submit new and material evidence.  VA outpatient records 
dated in September 1977 showed that the veteran had vague 
complaints regarding the left foot.  A radiological study of 
the left foot was conducted which revealed an old injury or 
tumor of the distal left second metatarsal.  The diagnosis 
was Freiberg's disease of the second left metatarsal head.  
Surgery was suggested, but the veteran indicated he did not 
want surgery at that time.  Similar findings were made at a 
VA facility in February 1982.  VA hospital treatment records 
show that in August 1990 the veteran reported a chronic, dull 
ache around the second toe of the left foot.  In November 
1990, a joint replacement with Swanson flexible hinge toe 
implant of the left second metatarsal was performed.

The Board, in March 1992, determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection.  The Board decision is the last final 
decision on the issue of service connection for a left foot 
disability.  Therefore, the Board shall review the evidence 
submitted since that Board decision to determine whether new 
and material evidence has been presented in this case.  

The evidence of record subsequent to the March 1992 Board 
decision includes an April 1999 VA examination report, 
computer-generated literature regarding Freiberg's disease, a 
disability benefits decision from the Social Security 
Administration, a taped statement of the veteran, and 
testimony of the veteran from a personal hearing in September 
1999.

After a review of the record, the Board concludes that some 
of the new evidence submitted is also material.  Of 
particular note is the VA examination report which includes a 
medical history of Freiberg's disease since 1955.  The United 
States Court of Appeals for the Federal Circuit indicated in 
Hodge that under 38 C.F.R. § 3.156, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  See Hodge v. West, supra.  

The newly submitted evidence includes information not 
previously considered.  The VA examination report indicates, 
when taken at face value, that the veteran had a chronic left 
foot condition within a short time subsequent to service 
discharge.  The report directly relates to the issue of 
continuity and chronicity of the veteran's left foot 
disability.  The statements of the VA examiner, for purposes 
of determining whether the claim is reopened, are presumed 
credible because they are not inherently incredible or beyond 
the competence of the VA physician.  Therefore, it is 
concluded that the veteran's claim should be reopened.

ORDER

The claim of entitlement to service connection for a left 
foot disorder is reopened; to this extent, the appeal is 
granted.


REMAND

As noted above, the Board has concluded that new and material 
evidence has been received to reopen the veteran's claim of 
service connection for a left foot disorder.  Now that that 
question has been settled, the Board finds that the veteran 
should be given an opportunity to submit evidence, testimony, 
and argument on the underlying question of entitlement to 
service connection, to include whether the claim is well-
grounded.  In order to give him due notice of his opportunity 
to submit such evidence and argument, and to allow the RO the 
opportunity to adjudicate the claim on a de novo basis, a 
remand is required.  See Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the claim on a 
de novo basis, considering all of the 
evidence.  In the event that the RO's 
decision remains adverse to the veteran, 
it should provide him and his agent with 
a comprehensive Supplemental Statement of 
the Case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  The purpose of this REMAND is to ensure 
compliance with due process consideration.  No inference 
should be drawn regarding the final disposition of this 
claim.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994); see also 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV,  8.44-8.45, 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 

